Citation Nr: 9925629	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
February 1976.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
service connection for the appellant's peripheral neuropathy 
of the lower extremities and which denied an increased 
evaluation for his low back disability.  The Board last 
remanded the case in April 1998, to ascertain whether or not 
the appellant desired to have a hearing; he did not and 
therefore the RO has now returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary, to the extent 
necessary, for disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with aching, stiffness, weakness and difficulty walking, and 
objective medical evidence of an antalgic gait, use of pain 
medication; some muscle spasm; normal muscle strength with no 
atrophy or weakness; intact sensory testing except for some 
decreased pinprick sensation; the ability to perform a 
heel/toe walk; no evidence of sciatic neuropathy or 
radiculopathy; a slightly to moderately limited range of 
lumbar spine motion; and pain on motion.  

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
moderate lumbosacral strain or moderate intervertebral disc 
syndrome, but not severe lumbosacral strain, severe 
intervertebral disc syndrome, severe limitation of motion, or 
unfavorable lumbar spine ankylosis.

4.  The evidence of record does not establish that the 
appellant currently has a diagnosis of any peripheral 
neuropathy that is related to service.  The appellant has 
submitted no medical evidence showing that any existing 
peripheral neuropathy is related to service or to an in-
service event or occurrence.

5.  The appellant has also not submitted any medical evidence 
that indicates that his service-connected low back disability 
aggravated or caused to worsen any peripheral neuropathy.

6.  The appellant has not submitted medical evidence of any 
nexus between any current peripheral neuropathy, and any 
disease or injury incurred during service to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellant's low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5289, 5292, 5293, 5295 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for peripheral 
neuropathy of the lower extremities.  38 U.S.C.A. §§  1101, 
1110, 1112, 1113, 5107(a) (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
As defined by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court), a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
These considerations pave the way for the analysis below.

I.  Increased Rating Claim.

The appellant's increased rating claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The evidence on file 
includes a transcript of the testimony presented at the March 
1995 RO hearing, VA medical records and reports of VA 
examinations.  All relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The appellant's low back disability has been described as a 
chronic low back strain; the RO has evaluated this disability 
under the provisions of Diagnostic Code 5295, lumbosacral 
strain.  A 20 percent evaluation is currently assigned.

Under the rating criteria, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks and a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For a lumbosacral strain, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position 
and a 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55, 58 (1994).  
The most current evidence of the present levels of 
disability includes the testimony from the March 1995 RO 
personal hearing; VA medical treatment records from 1994 and 
1995; and reports from VA medical examinations conducted in 
April 1995, and May 1997.

In September 1994, the appellant sought treatment at the VA 
for complaints of low back pain that was radiating down his 
legs; the pain was said to be of two months' duration.  He 
said that he was currently unable to walk because his legs 
were numb and that he was told he might have some compression 
of the spinal cord.  He was afforded a neurologic 
consultation in that same month; he reported back injuries in 
1973 and 1987.  He reported experiencing numbness and 
tingling in the left leg and in the right foot and lower leg.  
He also complained of weakness and difficulty walking, but he 
denied pain in his legs or difficulty with bladder or bowel 
control.  The neurologist stated that spinal cord compression 
was not a likely cause of the appellant's peripheral 
neuropathy because he demonstrated diffusely decreased 
reflexes and no changes in bladder or bowel control.  The 
appellant was seen in a VA neurology clinic in November 1994; 
he was diagnosed with peri-neuropathy secondary to ethanol.  

The appellant underwent a VA neurologic examination in April 
1995.  He demonstrated a normal lordotic curvature and normal 
back musculature without any fixed deformity.  He 
demonstrated forward flexion of 80 degrees; backward 
extension of 20 degrees; right and left lateral flexion of 40 
degrees; and right and left rotation of 40 degrees.  
Radiographic examination revealed that the lumbar vertebral 
bodies were of normal appearance and that there was slight 
narrowing of the intervertebral space at L4-L5.  The examiner 
stated that MRI results showed degenerative joint disease 
(DJD) in the lumbar region without any significant disc 
disease or entrapment of the nerve roots.  The examiner 
rendered a diagnosis of chronic musculoskeletal low back pain 
with DJD.

The appellant and his spouse testified at the March 1995 
personal hearing at the RO.  The appellant stated that he 
experienced pain in service regardless of the medication that 
he was given.  He stated that he disagreed with the 
assessment of the doctors who told him that his neuropathy 
was caused by ethanol because his symptomatology was all due 
to his back.  His spouse made similar statements.  See 
Hearing Transcript pp. 4-5.

The appellant underwent a VA spine examination in May 1997.  
He complained of chronic recurrent back pain with occasional 
shooting pain to each knee.  He stated that bending 
occasionally resulted in aching and stiffness and that he was 
starting to lose strength in his legs due to disuse and the 
neuropathy.  The appellant reported that he had not undergone 
any back surgery and that he did not use a back brace.  On 
physical examination, the appellant was noted to walk with 
his left leg semi-slapping the floor.  He did not lose his 
balance, but he walked carefully.  The bulk and tone of the 
back were noted to be normal.  The appellant was able to flex 
to 90 degrees and extend to zero degrees with aching and 
stiffness; lateral bending was limited to 20 degrees to the 
right and the left.  Spasms were observed in the lumbosacral 
region bilaterally.  The strength of the lower extremities 
was described as 4+/5 and there was fatigue with resistance.  
Deep tendon reflexes were 2+ and symmetrical.  No atrophy was 
observed and the sacro-iliac joint was nontender.  Straight 
leg raising elicited complaints of back pain with radiation 
down the hamstrings bilaterally.  The examiner rendered a 
diagnosis of lumbosacral spine disc disease with 
radiculopathy and neuropathy and spasms of the lumbar region.  
The examiner noted that the effects of flare-ups and 
functional loss on the appellant's activity level were of 
moderate severity.  

The appellant also underwent a VA neurology examination in 
May 1997.  He complained of numbness extending to the mid-
thigh area bilaterally, as well as low back pain across the 
lumbar spine.  He reported that this pain sometimes radiated 
down his legs and that he was currently taking 800 milligrams 
of ibuprofen for the pain.  On physical examination, motor 
strength testing of the lower extremities revealed giveaway 
weakness with ankle, thigh and leg movements.  The examiner 
stated that it was believed that the appellant's motor 
strength was actually 5/5 based on the appellant's responses.  
There was no clear evidence of atrophy seen.  The appellant 
demonstrated forward flexion of 90 degrees; backward 
extension of 20 to 30 degrees; and right and left lateral 
flexion of 30 degrees.  Straight leg raises elicited 
complaints of radiating pain at 30 degrees on the left and 40 
degrees on the right.  The examiner noted that this was 
considerably less than the amount the appellant was able to 
flex on standing.  Sensory testing was intact but somewhat 
diffuse for proprioception, intact for vibration, and 
decreased for pinprick.  The examiner stated that the 
appellant had an antalgic gait with an attempted 
demonstration of foot drop on the left; the fact that the 
appellant did not have foot drop was confirmed by his ability 
to stand on his toes and his heels.

The examining neurologist stated that the appellant's nerve 
conduction tests demonstrated prolonged latencies and normal 
amplitudes for the sensory nerves and normal latencies and 
amplitudes for the motor nerves.  He was said to have a 
normal electromyography.  The neurologist stated that the 
appellant elaborated multiple symptoms on the examination and 
that, therefore, malingering should be considered.  The 
neurologist also stated that there was no evidence that the 
appellant's peripheral neuropathy was related to his back 
pain.  The examiner concluded that the appellant was 
suffering from mild lumbar muscle strain with no limitation 
of motion or objective evidence of weakness or functional 
limitations due to pain.  The neurologist further stated that 
there was no evidence of sciatic neuropathy and that the EMG 
study results revealed no radiculopathy.  He concluded that 
there was no relationship between the appellant's neuropathy 
and his low back pain, which was classified as mild to 
moderate; he stated that the appellant's low back disability 
did not involve the peripheral nerves and therefore would not 
contribute to his neuropathy.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate, and the degree of pain he has.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported and spasms have been 
observed; however, no muscle atrophy or weakness has been 
demonstrated.  The appellant has consistently complained of 
chronic pain, and recent objective medical evidence did show 
findings of DJD and spasms and limitation of motion and pain 
on motion were observed.  There is no radiographic evidence 
of disc herniation and there is no clinical evidence of any 
radiculopathy or sciatic neuropathy.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  There have some back spasms observed, but no 
medical findings of atrophy or loss of muscle strength or of 
symptoms compatible with sciatic neuropathy have been made.  
As such, findings commensurate with pronounced or severe low 
back disc impairment under Diagnostic Code 5293 are not 
shown.  Furthermore, no ankylosis of the lumbar spine has 
been demonstrated and therefore Diagnostic Code 5289 is not 
for application.  While the medical evidence does support a 
finding of slight to moderate limitation of motion under 
Diagnostic Code 5292, this would not result in a higher 
rating since the rating for moderate impairment under that 
Code is 20 percent.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the 
lumbosacral spine, with objective credible evidence of some 
associated muscle spasms, but not of sciatica, absent knee 
jerks, loss of lateral motion with osteo-arthritic changes, a 
positive Goldthwaite's sign, listing of the whole spine to 
the opposite side, or any additional neurological 
symptomatology in order to warrant an evaluation in excess of 
20 percent under applicable diagnostic criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295.  As such, the 
Board does not find that the objective clinical evidence 
warrants an evaluation in excess of 20 percent due to 
functional impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellant's back disability produces more 
than moderate functional impairment so as to warrant a 
schedular evaluation in excess of 20 percent under 38 C.F.R. 
§  4.40 and § 4.45, or the applicable diagnostic codes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  Therefore, the regular schedular 
standards, with the 20 percent evaluation currently assigned, 
adequately compensate appellant for any adverse industrial 
impact caused by his back disability.  The appellant's 
current low back symptomatology more nearly approximates the 
criteria indicative of a 20 percent schedular evaluation 
under Diagnostic Codes 5292 or 5295, and therefore, the 20 
percent evaluation is continued.  38 C.F.R. § 4.7.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization and has not, in and of itself, and apart from 
his alcohol problems, markedly interfered with employment, 
particularly in light of the VA neurologic report indicating 
the appellant's overall ability to function is not limited 
and that malingering should be considered.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Therefore, 
the regular schedular standards, with the 20 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact his back 
disability has.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  

II.  Service Connection Claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability which is proximately due to, the result of, or 
is aggravated by a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The Court has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) does not arise until there is a well-grounded 
claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  For a claim to be 
well-grounded, there must be more than just an allegation; a 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(laypersons are not competent to offer medical opinions and, 
therefore, those opinions cannot serve as the basis for a 
well-grounded claim);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  This means that competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The same is true of a claimant's representative.

Review of the service medical records reveals that the 
appellant was placed on profile in July 1974, for bilateral 
pars defect (spondylolysis).  The service medical records 
indicate that the appellant was treated for low back pain in-
service, but he did not ever complain of any radiating pain 
or sciatic symptomatology.  The January 1976 separation 
examination report notes that the appellant's neurologic 
examination was normal.  

After service, the appellant underwent a VA medical 
examination in March 1976; he reported an aching sensation in 
the right back and buttock.  Neurologic examination revealed 
no evidence of sensory deficit.  He was able to walk on toes 
and heels and perform a deep squat.  The examiner diagnosed a 
chronic low back strain.

The appellant was initially diagnosed with peripheral 
neuropathy during a March 1994 VA hospitalization for alcohol 
dependence.  The discharge summary indicated that the 
appellant had remained sober until 1991, when he began to 
drink heavily after the death of his father.  The appellant's 
medical history was notable for an in-service lower back 
injury with chronic back pain.  On admission, he complained 
of weakness and paresthesia in both lower extremities.  After 
a neurology consultation was afforded, the appellant was 
diagnosed with neuralgia with peripheral neuropathy probably 
due to alcohol abuse, but possibly to other causes.  A VA 
neurology examination, conducted in April 1995, resulted in a 
diagnosis of demyelination polyneuropathy of unknown 
etiology.

As previously noted, the appellant testified at his March 
1995 personal hearing at the RO that he disagreed with the 
assessment of the doctors who told him that his neuropathy 
was caused by ethanol because his symptomatology was all due 
to his back.  His spouse made similar statements.  See 
Hearing Transcript pp. 4-5.

The appellant underwent a VA neurologic examination in May 
1997.  The examining neurologist stated that the appellant's 
nerve conduction test results revealed prolonged latencies 
and normal amplitudes for the sensory nerves and normal 
latencies and amplitudes for the motor nerves.  The appellant 
was said to have a normal electromyography.  The neurologist 
also stated that there was no evidence that the appellant's 
peripheral neuropathy was related to his back pain since 
peripheral neuropathy of the demyelinating type is not 
related to trauma and clearly not related to the appellant's 
time in the service.  He further stated that the appellant's 
electrophysiology studies were more consistent with a history 
of alcohol abuse as there is evidence of loss of amplitude 
which indicates an axonal neuropathy.  In any case, whether 
the peripheral neuropathy is demyelinating or axonal 
(nutritional), the examiner stated that there was no evidence 
that it was related to the back pain.  He concluded that 
there was no relationship between the appellant's neuropathy 
and his low back pain and he stated that the appellant's low 
back disability did not involve the peripheral nerves and 
therefore would not contribute to his neuropathy.

The appellant has asserted that his peripheral neuropathy of 
the lower extremities is related to service on a secondary 
basis, but he has offered no medical evidence on that point.  
Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a claim not well-grounded.  

The Board also notes that appellant has submitted no medical 
evidence that indicates that an etiologic relationship does 
exist between his service-connected low back disability and 
the claimed peripheral neuropathy.  He has submitted no 
medical evidence that indicates the existence of any 
relationship between his alcohol abuse and his back 
disability, nor has he submitted any medical evidence that 
indicates that any of his service-connected disabilities has 
aggravated the claimed peripheral neuropathy.  In fact, there 
is nothing to indicate any kind of an etiologic relationship 
between a service-connected disability and the peripheral 
neuropathy, and there are medical opinions of record stating 
that there is no such relationship.  Furthermore, the Board 
notes there was no diagnosis of neuropathy until March 1994 
(almost twenty years after service), when testing revealed 
the condition.  Prior to that, there had been no pertinent 
complaints or symptoms.

Review of all the evidence of record reveals that the 
appellant has submitted no medical evidence, except the 
statement of his opinions contained in his testimony and in 
various statements, to establish that he has any peripheral 
neuropathy secondary to any of his service-connected 
disabilities or that he currently suffers from any neurologic 
pathology that is related to service and his statements are 
not competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, peripheral 
neuropathy of the lower extremities is not shown by the 
evidence of record until many years after service and the 
appellant has not submitted competent medical evidence 
showing that he currently has any peripheral neuropathy that 
is linked to any incident of service.  There is no clinical 
evidence of continuity of symptoms which would serve to 
establish that the peripheral neuropathy first appeared in 
service or within the presumptive period.  His claim is 
accordingly not well-grounded and consequently must be 
denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Furthermore, there has been no medical showing that the 
claimed peripheral neuropathy of the lower extremities has 
been aggravated by any of the appellant's service-connected 
disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, there is no medical evidence of record that 
demonstrates that the appellant currently has any peripheral 
neuropathy which is of service origin or is secondary to any 
of the appellant's service-connected disabilities.  Where 
there is no medical evidence which indicates that there is a 
service relationship, the claim is not well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the claim 
for service connection for peripheral neuropathy of the lower 
extremities must be denied as not well-grounded.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Because the appellant's claim 
is not well-grounded, the VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the RO's rating decision of September 1994, and 
the Statement of the Case (SOC) dated in December 1994, 
indicated to the appellant that this claim was being denied 
because the claimed peripheral neuropathy was not incurred in 
service or related to the service-connected back disability.  
The Supplemental Statement of the Case (SSOC) issued in July 
1997 informed the appellant that this claim was being denied 
because there was no evidence that it was incurred in or 
aggravated by service, or that it was related to his service-
connected back disability.  The Board views that information 
as informing the appellant of the type of evidence needed- 
thus satisfying Robinette v. Brown, 8 Vet. App. 69 (1995).  
Finally, there is no suggestion in the record that there are 
medical records available which, if obtained, would change 
this outcome.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any peripheral 
neuropathy secondary to any of his service-connected 
disabilities, and since he has failed to present competent 
medical evidence that his claim of entitlement to service 
connection for this disorder is plausible, that is, he has 
failed to present medical evidence that links the alleged 
condition to service, the claim for service connection for 
peripheral neuropathy of the lower extremities must be denied 
as not well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the appellant's low back disability is denied.

A well-grounded claim for entitlement to direct or secondary 
service connection for peripheral neuropathy of the lower 
extremities not having been submitted, the appellant's claim 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

